DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a final Office action responsive to the reply filed on 08/30/2021.

Claims 1 and 7 have been amended. 
Claims 3-5, 8, 12-14, 19, 22, 24 and 27 have been canceled. 
Claims 1, 2, 6, 7, 9-11, 15-18, 20, 21, 23, 25, 26 and 28-30 are pending.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai (US Publication No. 2016/0113381).
Regarding claim 1, Tsai discloses a fastener device, having a first fastener part and a second fastener part (see the annotated Fig. 12 provided below) which can be mounted on one another along a closing direction (denoted as “cd” in the annotated Fig. 12), are held against one another in a closed position (a closed position defined when the first fastener part is connected to the second fastener part, as depicted in at least Figs. 3 and 7), and are releasable from one another in order to open the fastener device, wherein the second fastener part has a winding element (218) on which a tension element (see the annotated Fig. 12) can be arranged and which is rotatable relative to the first fastener part in order to wind up the tension element on the winding element (218) in a winding 
Regarding claim 2, Tsai discloses, wherein at least one of the following: 
the winding element (218) is rotatable relative to the first fastener part around the closing direction (see Fig. 10 and the annotated Fig. 12), 
the winding element (218), in the closed position, is rotatable relative to the first fastener part (see Fig. 10 and annotated Fig. 12), 
the winding element (218), in the closed position, is rotatable relative to the first fastener part in the winding direction but not counter to the winding direction (see Fig. 10 and annotated Fig. 12), and 
the winding element (218), in the closed position, is not rotatable relative to the first fastener part.  
Regarding claim 15, Tsai discloses, wherein one of the fastener parts has a cylinder collar (see the annotated Fig. 12), which engages into the other of the fastener parts for the rotatable mounting of the fastener parts on one another (see Fig. 10 and annotated Fig. 12).  

    PNG
    media_image1.png
    678
    507
    media_image1.png
    Greyscale



Allowable Subject Matter

Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant’s arguments, see pages 7-9, filed 08/30/2021, with respect to the rejection(s) of claim 1 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further 
EXAMINER’S COMMENT

In view of applicant’s amendments to the claims submitted in the reply filed on 08/30/2021, the claim objections and the claim rejections under 35 USC § 103 indicated in the prior Office action have been withdrawn.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 


/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677